Citation Nr: 1515544	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-05 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a left knee condition, to include degenerative arthritis.

2.  Entitlement to service connection for a left knee condition, to include degenerative arthritis.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's service connection claim for arthritis of the left knee was originally denied in a December 1991 rating decision.  This rating decision was not appealed and thus became final.  The Veteran filed a February 2010 claim to reopen.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for high grade, small cell neuroendocrine carcinoma has been raised by the record in September 2013 and March 2015 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The December 1991 rating decision denying entitlement to service connection for arthritis of the left knee is final.

2.  Evidence received after the 1991 final decision, with respect to entitlement to service connection for a left knee condition, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

CONCLUSIONS OF LAW

1.  The December 1991 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a left knee condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The December 1991 rating decision denied entitlement to service connection for arthritis of the left knee because there was no evidence of a current disability or an in-service treatment for a left knee condition.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a current left knee disability, an in-service occurrence, or a nexus between the Veteran's military service and a current left knee disability.

The Veteran has submitted a September 2010 private medical opinion providing a diagnosis of medial compartment arthritis of the left knee, among other disabilities.  Additionally, the Veteran has pointed to service treatment records noting degenerative joint disease of both knees.  This evidence suggests that the Veteran does have a current left knee disability and that there may have been in-service treatment for the condition.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a left knee condition on appeal.


ORDER

The previously denied claim of entitlement to service connection for a left knee condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

In light of the Veteran's submission of a September 2010 private medical opinion, the Board finds that a new VA medical opinion is necessary in order to determine what current left knee disabilities the Veteran has, and the etiology of each such diagnosed disability.  The Board notes a May 2010 VA examination and opinion of record, however, finds it to be inadequate as it seemingly failed to address the noted degenerative joint disease of both knees documented in the Veteran's retirement physical.  Additionally, the examiner does not provide a clear rationale supporting her ultimate conclusion.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claim.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the etiology of any currently diagnosed left knee disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the record, the examiner should:

(a) provide a diagnosis for each current left knee disability;  

(b) provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left knee disability is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

The examiner should address the September 2010 private medical opinion submitted by the Veteran, the Veteran's retirement examination, and any other relevant medical evidence, to include service treatment records.  Additionally, the examiner should address the Veteran's lay statements with respect to his claimed left knee condition.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


